Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/18/21. Claims 9, 10, 13, 21-28 and 30 are cancelled. Claims 8, 11-12, 16, 18 and 29 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-12, 16, 18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the signals processing steps like resampling the first and second signals is not connected to the next step. It is unclear if the resampled signal is actually used for anything or if the next step of filtering is performed on the resampled signal or the original signal. Similarly, the filtering step could be filtering the original signal since it does not state it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11-12, 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel, III et al. US 2003/0233204 in view of Eckerle US 4,269,193 and further in view of Bhatkar et al. US 2013/0274616 and Cho et al. US 2004/0134496.
Regarding claim 8, Peel teaches a method for generating a transfer function for use with a computing device, the method comprising: receiving a first pulse pressure signal, wherein the first pulse pressure signal is obtained using a wearable tonometer affixed to a body of a user; receiving a second pulse pressure signal, wherein: the second pulse pressure signal is obtained using a handheld tonometer concurrently applied to the body of the user; and the first pulse 
Peel does not specifically disclose the wearable tonometer is affixed by a band configured to hold the wearable tonometer proximate to a radial artery of the user. Eckerle discloses a wrist mounted tonometer held by a band ([FIG1][C3 L35-56]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Peel with the wristwatch of Eckerle in order to have an ambulatory monitor ([C3 L35-56]) and Peel already discloses using the wrist as a measurement point ([¶7,159]). 
The combination of Peel and Eckerle does not disclose the method for generating the transfer function includes: resampling the first pulse pressure signal so that the sampling rate of the first pulse pressure signal is equal to a sampling rate of the second pulse pressure signal.  Bhatkar teaches a similar pulse device that resamples ([¶24]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peel and Eckerle with the teachings of Bhatkar as it is no more than combining prior art elements 
The combination of Peel and Eckerle does not disclose the method for generating the transfer function includes: filtering the first pulse pressure signal and the second pulse pressure signal to reduce high- and low-frequency noise; differentiating the first pulse pressure signal and the second pulse pressure signal; rectifying the first pulse pressure signal and the second pulse pressure signal to set values of the signals that are below some threshold value equal to that value; squaring the values of the first pulse pressure signal and the second pulse pressure signal; and smoothing the first pulse pressure signal and the second pulse pressure signal.  Bhatkar teaches a similar pulse device that performs the recited signal processing steps ([¶15] the signal is bandpass filtered, differentiated, squared and smoothed). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peel and Eckerle with the teachings of Bhatkar as it is no more than combining prior art elements according to known methods to yield the predictable result of a processed signal as sampling, filtering, smooth and squaring are all common signal processing steps. Specifically, Cho shows that processing for pulse pressure and ECG signals are often interchangeable ([¶44]).
The combination of Peel, Eckerle and Bhatkar does not specifically disclose rectifying the signal. Cho, which is directed to similar device in the field of physiological sensing, teaches rectifying a signal as part of its signal conditioning ([¶44]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Peel , Eckerle and Bhatkar with the teachings of Cho in order to eliminate noise and unnecessary components from the signal to be processed ([¶44]).  
Regarding claims 11 and 12, Peel discloses the method for generating the transfer function includes: detecting a first plurality of peaks in the first pulse pressure signal; Page 4 of 9Application No. 15/406,553 Application Filing Date: January 13, 2017 Docket No. 361636.01detecting a second plurality of peaks in the second pulse pressure signal; and applying a time shift to the first pulse pressure signal so that peaks of the first plurality of peaks occur at times that most closely match times at which peaks of the second plurality of peaks occur ([¶104]).  
Regarding claim 16, Peel discloses the transfer function is generated for a specific combination of a user, a wearable tonometer, and a handheld tonometer ([¶101-103,158,159]).  
Regarding claim 29, in the combination of Peel, Eckerle and Bhatkar, Eckerle teaches the computing system includes a wristwatch ([FIG1][C3 L35-56]).

Claim 8, 11-12, 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peel, III et al. US 2003/0233204 in view of Eckerle US 4,269,193 and further in view of Bhatkar et al. US 2013/0274616 and Cho et al. US 2004/0134496 in view of O’Rourke US 5,265,011.
Regarding claim 18, the combination of Peel, Eckerle and Bhatkar does not disclose generating an inverted transfer function that, when performed on the second pulse pressure signal during the period of time, produces a second transformed pulse pressure signal that matches the first pulse pressure signal during the same period of time. However, O’Rourke teaches using the inverse function ([C7 L1-13]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peel, Eckerle and Bhatkar with the teachings of O’Rourke in order to be able to generate the aortic waveform which is a more accurate indicator of blood pressure than the radial artery ([C7 L1-13]).


Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Peel in view of Eckerle and Bhatkar do not disclose rectifying the first pulse pressure signal and the second pulse pressure signal to set values of the signals that are below a threshold value such that the values of the signals are equal to the threshold value, Examiner respectfully disagrees. Bhatkar teaches correcting a signal for RR intervals that are out of range or above and below a threshold. The correcting is performed by spline interpolation and this correction is considered as rectifying because it corrects the out of range intervals to in range intervals ([¶24]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792